Tkammell,
dissenting: I am unable to concur in the foregoing opinion for the reason that section 239 requires every corporation to file a return. This is modified by section 240, which is applicable only to affiliated corporations. These corporations were not affiliated and it is not claimed in this proceeding that they were affiliated. • The fact that they considered that they were when the consolidated return was filed is not material. The taxpayer does not now contend that the action of the Commissioner in rejecting the consolidated return was not in accordance with law. Not coming within the scope of section 240, the corporations are required by section 239 to file a return. The taxpayer, not having filed a return as required by law, the period of limitation provided in section 277 (a) (2) does not have application. The limitation does not begin to run until a return as required by law is filed by the taxpayer.